             Case 19-10729-MFW   Doc 7-1   Filed 04/01/19   Page 1 of 7




                                  EXHIBIT A

                             Proposed Interim Order




66229571.8
                Case 19-10729-MFW               Doc 7-1       Filed 04/01/19        Page 2 of 7




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 11
ORCHIDS PAPER PRODUCTS
COMPANY, et al.,1                                          Case No. 19-10729 (MFW)

                 Debtors.                                  Jointly Administered

                                                           Re: Docket No. __

     INTERIM ORDER AUTHORIZING PAYMENT OF (I) CERTAIN PREPETITION
        WORKFORCE CLAIMS, INCLUDING WAGES, SALARIES, AND OTHER
     COMPENSATION, (II) CERTAIN EMPLOYEE BENEFITS AND CONFIRMING
    RIGHT TO CONTINUE EMPLOYEE BENEFITS ON POSTPETITION BASIS, (III)
       REIMBURSEMENT TO EMPLOYEES FOR PREPETITION EXPENSES, (IV)
         WITHHOLDING AND PAYROLL-RELATED TAXES, (V) WORKERS’
    COMPENSATION OBLIGATIONS, AND (VI) PREPETITION CLAIMS OWING TO
              ADMINISTRATORS AND THIRD-PARTY PROVIDERS

         Upon the motion (the “Motion”)2 of the Debtors for entry of an interim order (this

“Interim Order”) authorizing payment of (i) certain prepetition workforce claims, including

wages, salaries, and other compensation, (ii) certain employee benefits and confirming right to

continue employee benefits on postpetition basis, (iii) reimbursement to employees for expenses

incurred prepetition, (iv) withholding and payroll-related taxes, (v) workers’ compensation

obligations, and (vi) prepetition claims owing to administrators and third-party providers; the

Court having reviewed the Motion and the First Day Declaration; and the Court having

jurisdiction over this matter pursuant to 28 U.S.C. 157 and §§ 1334(b) and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware

dated as of February 29, 2012; and the Court having found that this is a core proceeding pursuant

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Orchids Paper Products Company, a Delaware corporation (6944), Orchids Paper Products Company of
South Carolina, a Delaware corporation (7198), and Orchids Lessor SC, LLC, a South Carolina limited liability
company (7298). The location of the Debtors’ mailing address is 201 Summit View Drive, Suite 110, Brentwood,
Tennessee 37027.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.

66229571.8
                 Case 19-10729-MFW         Doc 7-1    Filed 04/01/19     Page 3 of 7




to 28 U.S.C. § 157(b)(2), that the Debtors consent to entry of a final order under Article III of the

United States Constitution, and venue of these Chapter 11 Cases and the Motion in this district is

proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that proper and adequate notice

of the Motion has been given and that no other or further notice is necessary; and upon the record

herein; and after due deliberation thereon; and good and sufficient cause appearing therefore, it is

hereby

         ORDERED, ADJUDGED, AND DECREED THAT:

         1.       The Motion is GRANTED on an interim basis, as set forth herein.

         2.       The Debtors are authorized (i) pay prepetition claims and honor obligations

incurred or related to the Employee Obligations, in an aggregate amount not to exceed

$1,690,000, and (ii) maintain, continue, and honor, in the ordinary course of business, the

Employee Plans and Programs, except as otherwise set forth herein:

              Relief Sought                               Interim Amount Requested

              Employee Compensation Obligations           $320,000

              Payroll Tax Obligations                     $650,500

              Deductions                                  $67,500

              Union Dues                                  $14,000

              Reimbursable Expense Obligations            $14,000

              Medical, Vision and Dental Plans            $429,000

              Income Protection Plans                     $170,100

              Director Compensation                       $24,000



         3.       The Debtors are authorized to continue the programs and policies described in the

Motion on a postpetition basis, except as otherwise set forth herein, and to make non-material

                                                  2
66229571.8
              Case 19-10729-MFW             Doc 7-1     Filed 04/01/19   Page 4 of 7




alternations, modifications, or to discontinue such programs and policies as they deem necessary

or appropriate in the ordinary course of business, without further notice to or order of the Court.

         4.    Except as otherwise set forth herein, the Debtors are authorized, pursuant to

Bankruptcy Code sections 105(a) and 363(b), in the reasonable exercise of their business

judgment and in the ordinary course of business, to pay and honor amounts on account of

Employee Compensation Obligations (inclusive of Withholding Obligations); provided,

however, that without prejudice to the Debtors’ right to seek additional payments, by way of a

separate motion, the Debtors shall not make any payments on behalf of any individual Employee

on account of prepetition obligations in excess of those allowed under 11 U.S.C. §§ 507(a)(4)

and 507(a)(5), absent further order of the Court.

         5.    The Debtors and any applicable third parties are authorized to continue to allocate

and distribute Withholding Obligations to the appropriate third-party recipients or taxing

authorities in accordance with the Debtors’ stated policies and prepetition practices.

         6.    The Debtors are authorized to maintain the Stock Incentive Program in the

ordinary course of business, provided, however, that the Debtors shall not make any transfer

under the Stock Incentive Program to any insider, as that term is defined in the Bankruptcy Code,

which for the purpose of this Order, shall include all individuals holding officer titles, including

the title of Vice President (“Insiders”).

         7.    The Debtors are authorized (i) to continue the Vacation Time and Holiday Pay

policies in the ordinary course of business, and (ii) to honor all obligations under such policies,

subject to the limitations set forth in paragraph 8 below.

         8.    Nothing in this Interim Order shall be deemed to (1) authorize the payment of any

amounts in satisfaction under the Stock Incentive Program or other program subject to section


                                                    3
66229571.8
               Case 19-10729-MFW           Doc 7-1    Filed 04/01/19     Page 5 of 7




503(c) of the Bankruptcy Code; or (2) authorize the Debtors to pay accrued Vacation Time

except upon termination of an Employee, if applicable state law requires such payment.

         9.      The Debtors are authorized to continue to honor their Reimbursable Expense

Obligations including any prepetition obligations, subject to the cap for such expenses that arose

prepetition that is set forth in the paragraph 2 above, and to continue in accordance with the

Debtors’ stated policies and prepetition practices; provided, however, that satisfaction of

prepetition Reimbursable Expense Obligations shall only be allowed to the extent Employees

have paid for such expenses directly from their own funds or are otherwise personally liable for

such expenses.

         10.     Except as otherwise set forth in this Order, the Debtors are authorized to honor the

Employee Benefits Plans in the ordinary course of business and in accordance with the Debtors’

prepetition policies and programs, and to make any necessary contributions to such programs and

pay any unpaid premium, claim, or amount owed as of the Petition Date with respect thereto.

         11.     The Debtors are authorized to pay prepetition claims and honor obligations

incurred or related to Director Compensation in the ordinary course of business and in

accordance with the Debtors’ prepetition policies and programs, without further notice to or

order of the Court, provided, however, that payment of any prepetition Director Compensation

shall not exceed the amount set forth in the paragraph 2 above.

         12.     The Debtors are authorized to pay all processing and administrative fees

associated with and all costs and expenses incidental to payment of the Compensation

Obligations or the Employee Benefits Obligations, including the Administrative Fee Obligations.

         13.     Nothing in the Motion or this Interim Order, nor as a result of any payment made

pursuant to this Interim Order, shall be deemed or construed as an admission as to the validity or


                                                  4
66229571.8
               Case 19-10729-MFW          Doc 7-1     Filed 04/01/19     Page 6 of 7




priority of any claim against the Debtors, an approval or assumption of any agreement, contract

or lease pursuant to Bankruptcy Code section 365, or a waiver of the right of the Debtors, or

shall impair the ability of the Debtors, or any other party in interest, to the extent applicable, to

contest the validity and amount of any payment made pursuant to this Interim Order.

         14.   Each of the Processors are authorized to receive, process, honor, and pay all

checks and transfers issued or requested by the Debtors, to the extent that sufficient funds are on

deposit in the applicable accounts, in accordance with this Interim Order and any other order of

this Court.

         15.   The Debtors are authorized to issue postpetition checks, or to effect postpetition

fund transfer requests, in replacement of any checks or fund transfer requests in connection with

any Employee Obligations that are dishonored or rejected.

         16.   The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Interim Order in accordance with the Motion.

         17.   Nothing in the Motion or this Interim Order shall be construed to authorize any

severance payments to Insiders.

         18.   The requirements set forth in Bankruptcy Rule 6003(b) are satisfied.

         19.   Notwithstanding Bankruptcy Rule 6004(h), to the extent applicable, this Interim

Order shall be effective and enforceable immediately upon entry hereof.

         20.   The requirements set forth in Bankruptcy Rule 6004(a) are hereby waived.

         21.   The final hearing (the “Final Hearing”) to consider the entry of a final order

granting the relief requested in the Motion shall be held on _______, 2019, at __:__ _.m.

Prevailing Eastern Time.




                                                 5
66229571.8
               Case 19-10729-MFW         Doc 7-1     Filed 04/01/19     Page 7 of 7




         22.   Any objection to the entry of a final order granting the relief requested in the

Motion shall be filed with the Court and served on, no later than seven (7) days prior to the

commencement of the final hearing, (a) Orchids Paper Products Company, 201 Summit View

Drive, Suite 110, Brentwood, Tennessee 37027 (Attn: Richard S. Infantino) or

rinfantino@deloitte.com; (b) proposed counsel to the Debtors, Polsinelli PC, 222 Delaware

Avenue, Wilmington, DE 19801 (Attn: Christopher Ward and Shanti Katona) or

cward@polsinelli.com and skatona@polsinelli.com; (c) counsel to the official committee of

unsecured creditors, if one is appointed; and (d) the United States Trustee for the District of

Delaware, 844 King Street, Suite 2207, Lockbox 35, Wilmington, DE 19801, Attn: Juliet M.

Sarkessian (juliet.m.sarkessian@usdoj.gov).

         23.   This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation and/or interpretation of this Interim Order.

Dated: ___________________, 2019
      Wilmington, Delaware

                                              UNITED STATES BANKRUPTCY JUDGE




                                                 6
66229571.8
